State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 24, 2014                   D-72-14
___________________________________

In the Matter of MARCIA J.
   DOYLE, an Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

MARCIA J. DOYLE,
                    Respondent.

(Attorney Registration No. 2489102)
___________________________________


Calendar Date:   September 2, 2014

Before:   Lahtinen, J.P., Stein, Garry, Egan Jr. and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Dreyer Boyajian, LLP, Albany (William J. Dreyer of
counsel), for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1992.
She maintains an office for the practice of law in Averill Park,
Rensselaer County.

      By petition dated December 30, 2013, petitioner commenced
this disciplinary proceeding alleging, in two charges, that
respondent engaged in professional misconduct by, among other
things, purchasing property from a client after preparing all the
relevant documents without sufficient disclosure of their
                              -2-                D-72-14

differing interests. Respondent's deceptive conduct in
subsequently failing to file the purchase money note and mortgage
on behalf of the client resulted in the client's purchase money
mortgage being subordinate to the numerous notes and mortgages
later obtained by respondent to encumber the property. Following
a hearing, the Referee sustained that part of charge I alleging
that respondent was guilty of engaging in misleading and
deceiving conduct that adversely reflects upon her honesty,
trustworthiness or fitness as a lawyer (see former Code of
Professional Responsibility DR 1-102 [a] [4], [7] [former 22
NYCRR 1200.3 (a) (4), (7)]). Further, the Referee sustained
charge II in its entirety, finding respondent guilty of violating
the rules concerning engaging in a conflict of interest by, among
other things, representing a client when there was a significant
risk that her professional judgment would be adversely affected
by her own interests (see former Code of Professional
Responsibility DR 5-101 [a]; DR 5-104 [former 22 NYCRR 1200.20
(a); 1200.23]). Petitioner now moves to confirm the Referee's
report and respondent cross-moves to partially disaffirm the
report.

      We find that a fair preponderance of the evidence supports
the Referee's determination concerning respondent's serious
professional misconduct and we therefore confirm the Referee's
report in its entirety. We further find respondent guilty of the
charged misconduct sustained in that report and conclude that,
under the particular circumstances presented and in order to
protect the public, deter similar misconduct and preserve the
reputation of the bar, respondent should be suspended from the
practice of law for a period of three years, effective
immediately (see Matter of Crumb, 66 AD3d 1323, 1323 [2009];
Matter of Gold, 64 AD3d 990, 992 [2009]; Matter of Passetti, 53
AD3d 1031, 1032 [2008]).

      Lahtinen, J.P., Stein, Garry, Egan Jr. and Devine, JJ.,
concur.
                              -3-                  D-72-14

      ORDERED that petitioner's motion to confirm the Referee's
report is granted and respondent's cross motion to partially
disaffirm the report is denied; and it is further

      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in the petition of charges, with
the exception of the allegation that she violated former Code of
Professional Responsibility DR 1-102 (a) (5) (former 22 NYCRR
1200.3 [a] [5]); and it is further

      ORDERED that respondent is suspended from the practice of
law for a period of three years, effective immediately, and until
further order of this Court; and it is further

      ORDERED that, for the period of supervision, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court